DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 17-20 which were non-elected without traverse (as outlined in the 03/30/20 “Response to Election/Restriction”). Accordingly, Claims 17-20 have been cancelled.

Response to Amendment

	Currently, the pending Claims are 1, 4-16. The examined Claims are 1, 4-16, with Claims 1, 12, 14 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(a) and 112(b) (i.e. the only remaining rejections of record) are hereby withdrawn.

	Applicant has mainly amended Claim 1 to require that the inner housing and outer housing are connected together by a plurality of structure-reinforcing pins which are disposed or pierced through the cavity from the outer housing to the inner housing. Furthermore, and as previously noted, Applicant has also amended Claims 1, 12, and 14 to overcome the previous rejection(s) of record under 35 U.S.C. 112(a) and 112(b).
	Accordingly, Applicant presents arguments in favor of the instant Claims versus the prior art of record. In particular, Applicant argues that none of the previously cited references teach, suggest, or otherwise render obvious at least the aforementioned feature of Claim 1 wherein the inner housing and 

	Applicant’s amendments/arguments are found to be persuasive. 

Allowable Subject Matter

Claims 1, 4-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least Claim 1 are Kim et al. (US 2011/0294000), Savaria et al. (US 2004/0137321), Elam (US 2004/0211862), and Kim (US 2006/0063067, hereinafter referred to as “Kim2”).

Kim teaches a battery housing comprising battery cells therein (Abstract). As illustrated in Figures 1-8B, Kim teaches that the battery housing comprises an “inner housing” (i.e. housing (110)) for receiving battery cells therein, wherein the inner housing is formed of molded plastic ([0023], [0025]). As illustrated in Figures 1-8B, Kim teaches that the battery housing further comprises an upper cover (120) which encloses the upper portion of the inner housing, and a front cover (130) which encloses the front portion of the inner housing ([0023]). As illustrated in Figures 1-8B, Kim teaches that the inner housing comprises a plurality of “pins” (i.e. latticed ribs (112a) and (111a)) formed on the outer surface thereof ([0024], [0042]).

Elam teaches an airplane comprising batteries embedded within the wings (Abstract). As illustrated in Figure 1, Elam teaches that each wing of the airplane comprises a battery assembly (30) therein ([0022]). As illustrated in Figure 5, Elam teaches that the battery assemblies are integrated into the structure of the wings themselves such that the battery assemblies are part of load paths (50) for transmitting loads, such as aerodynamic loads, through the structure of the wings ([0030]). Elam teaches that it is particularly advantageous to integrate battery assemblies into the wings of an airplane because it not only allows for more efficient use of the interior space of the airplane, but also enhances the structural performance of the wings such that inertia and moment characteristics of the wings can be optimized ([0015]).
Kim2 teaches a battery (Abstract). As illustrated in Figures 1-2, Kim2 teaches a battery cell housed in a case (11), wherein the outer perimeter of the case comprises a plurality of outwardly protruding ribs (111) formed on each major face of the case ([0025]). As illustrated in Figures 1-2, Kim2 teaches that due to the geometry/position of the ribs, a plurality of channels (113) are formed in between adjacently positioned ribs ([0032]-[0033]). Kim2 teaches that the channels allow for coolant to 

However, Claim 1 requires, among a plurality of other structural limitations, that the battery housing comprises the instantly claimed inner housing and outer housing, wherein the inner housing and outer housing are connected together by a plurality of structure-reinforcing pins which are disposed or pierced through the cavity from the outer housing to the inner housing.

Despite the combined teachings of the aforementioned prior art references of record (as outlined in detail in the 04/13/21 Final Rejection), the prior art neither teaches nor suggests the provision of a plurality of structure-reinforcing pins which are disposed or pierced through a cavity from an outer housing to an inner housing (wherein said cavity, inner housing, and outer housing are also in accordance with the structural limitations of Claim 1). While Kim teaches that the inner housing comprises a plurality of “pins” (i.e. latticed ribs (112a) and (111a)) formed on the outer surface thereof, Kim neither teaches nor suggests that (1) said “pins” connect together an inner housing and an outer housing, and (2) said “pins” are disposed or pierced through a cavity from an outer housing to an inner housing. Furthermore, neither Savaria, nor Elam, nor Kim2, nor any other prior art reference provide teachings/suggestions which cure said deficiencies in Kim, or otherwise teach/suggest a battery housing structured in accordance with Claim 1. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729